 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.24 Filed 04/16/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,
                                                               Case No. 21-CR-20256
                                                               Honorable Linda V. Parker

YIHOU HAN,

              Defendant.
                                   /

             CRIMINAL TRIAL NOTICE AND SCHEDULING ORDER

This Order is intended to eliminate unnecessary discovery motions and to expedite the
presentation of evidence and the examination of witnesses. To the extent it is in conflict
with any administrative order in this District, this Order shall govern.

       YOU WILL RECEIVE NO FURTHER NOTICE OF THESE DATES
Interpreter Request Shall be Made by the Government,       At Least 10 Days Prior to any
to Court Services:                                              Court Appearance
Pretrial Motions (except Motions in Limine) due:                      May 6, 2021
Plea Hearing (Signed Rule 11 Plea Agreement must             May 19, 2021 at 11:00 a.m.
be submitted to the Court two business days prior):
Witness Lists, Proposed Voir Dire, Proposed                        May 25, 2021
Jury Instructions and Proposed Verdict Form
(submitted directly to chambers) due:
Motions in Limine due:                                             May 25, 2021
Final Pretrial Conference                                      June 8, 2021 at 1:00 p.m.
Trial Date                                                     June 15, 2021 at 9:00 a.m.


*** Defense counsel must contact the Court at least three (3) business
days before the scheduled plea hearing date if a plea hearing is not
needed and their client wishes to proceed to trial.


                                             1
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.25 Filed 04/16/21 Page 2 of 7




ATTORNEY CONFERENCE AND DISCLOSURE

Within ten (10) days of the date of arraignment, government and defense counsel shall
meet and confer to resolve or minimize the issues in controversy.

Upon the request of defense counsel, government counsel shall:

   (A) provide defense counsel with the information described in Federal Rule of
       Criminal Procedure 16(a)(1); and

   (B) permit defense counsel to inspect and copy or photograph any
       exculpatory/impeachment evidence within the meaning of Brady v. Maryland,
       373 U.S. 83 (1963), United States v. Agurs, 427 U.S. 97 (1976), and Giglio v.
       United States, 405 U.S. 150 (1972).

A list of such evidence shall be prepared and signed by all counsel. Copies of the items
which have been disclosed shall be initialed or otherwise marked.

Nothing in this Order shall be construed to require the disclosure of Jencks Act (18
U.S.C. § 3500) material prior to the time that its disclosure is required by law.
Nevertheless, the Court urges the government to disclose Jencks Act materials well in
advance of trial. In the event that some materials are not disclosed sufficiently in advance
of a government witness’ testimony, the Court will allow a reasonable amount of
additional time during trial for the defense to prepare before proceeding.

DISCLOSURE DECLINED

If in the judgment of government counsel, it would be detrimental to the government’s
interests to make any of the disclosures set forth in the paragraph above, the government
shall file a motion within the ten-day period seeking relief from this Order and setting
forth the specific reasons therefore.

CONTINUING DUTY

The duty to disclose is continuing, even throughout the trial.

DISCOVERY BY THE GOVERNMENT

Nothing in these procedures is designed to preclude discovery by the government under
the Federal Rules of Criminal Procedure, nor to alter the Defendant’s obligation, if any,
under Rule 16(b).



                                             2
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.26 Filed 04/16/21 Page 3 of 7




E-FILING

ALL attorneys must become familiar with the Court’s Local Rules, including the ECF
Policies and Procures.

Courtesy copies of appendices submitted in support of motions that have been e-filed
must be furnished to chambers where: (1) exhibits contain materials that cannot be
understood adequately in copied form (e.g., color photographs, color graphs, and charts);
(2) the appendix exceeds 50 pages in length; or (3) there are more than three exhibits.
Courtesy copies should be sent by regular mail, posted within (1) business day of the e-
filing date. Copies should be directed to chambers, not filed with the Clerk’s Office.
Exhibits submitted in support of a motion must be tabbed.

PRE-TRIAL MOTIONS

As set forth in Local Criminal Rule 12.1, motions must be filed in accordance with LR
7.1. Thus, motions must contain a table of contents, an index of authorities, and an index
of exhibits attached to the brief. Additionally, concurrence must be sought before filing a
motion. See LR 7.1(a).

The deadline for filing pretrial motions is set forth in this Order.

EXHIBITS

1.     Marking of Exhibits: All exhibits must be marked in advance of trial using
       consecutive numbers (for the government) and letters (for the defendant).

2.     List of Exhibits: A list of proposed exhibits shall be submitted directly to
       chambers by each of the parties by the deadline established in the Court’s
       Criminal Trial Notice and Standing Order. However, no later than one (1) week
       before the Final Pretrial Conference, each party shall make available for inspection
       all exhibits which that party will introduce at trial. This provision shall not extend
       the time for disclosure and inspection of material previously ordered herein.

3.     Foundation Issues and Motions in Limine: Motions in limine and any notices of
       intent to contest foundation, chain-of-custody, or scientific analysis shall be filed
       by the deadline for motions in limine, as set forth in the Court’s Criminal Trial
       Notice and Standing Order. Any notice of intent to contest foundation, chain-of-
       custody, or scientific analysis shall set forth a good faith basis for the objection for
       each item or exhibit.

       When defense counsel has inspected an exhibit which the government intends to
       introduce into evidence, the foundation for its receipt into evidence will be

                                               3
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.27 Filed 04/16/21 Page 4 of 7




      deemed established unless defense counsel files a notice with the Court at or
      before the Final Pretrial Conference that the foundation for admission into
      evidence of the exhibit will be contested.

4.    Objections to Exhibits: This Order shall not affect the right of a party to object at
      the time of trial to the introduction of an exhibit other than on the basis of
      authentication and foundation.

5.    Custody and Record of Admitted Exhibits: Counsel is required to maintain a
      record of all admitted exhibits during trial. Counsel for each party must keep
      custody of that party’s admitted exhibits during trial. A party who objects to this
      provision must file a written objection prior to jury selection.

6.    Publication of Exhibits During Trial: The Court encourages parties to use
      electronic projection to publish exhibits during trial in a manner that allows the
      jury, court, attorneys, and parties to view the exhibit simultaneously. Parties are
      responsible for providing equipment for such purpose and should contact the
      Court’s Case Manager, Aaron Flanigan, to obtain permission to bring such
      equipment into the courthouse. If photographs and documentary exhibits are not
      published electronically, then the party must prepare exhibit books for the Court
      and each juror. Whether or not exhibits are published electronically, a separate
      exhibit book should be prepared and made available to a witness who is to be
      questioned about an exhibit.

7.    Preparing Exhibits for Jury Deliberation: Counsel must confer and purge from
      one set of binders or files all exhibits not admitted during the course of trial.
      Originals of all exhibits admitted at trial should be ready to be turned over to the
      jury foreperson before closing jury instructions so that jury deliberations are not
      delayed.

8.    Filing Exhibits: It is the responsibility of the parties to ensure that the record is
      complete. All trial exhibits, briefs, and proposed jury instructions are to be filed in
      the record within five business days of the verdict.

9.    Full Disclosure: Computer generated visual or animated evidence, together with
      underlying data, must be disclosed to opposing counsel at least one week before
      the start of trial.

10.   Penalty: A party who does not abide by these provisions may be subject to
      sanctions, including the preclusion of the introduction of exhibits at trial by the
      offending party.



                                             4
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.28 Filed 04/16/21 Page 5 of 7




SCIENTIFIC ANALYSIS

When a defendant has been made aware of the existence of scientific analysis of an
exhibit (which analysis has been determined by an expert in the relevant field of science),
the results of the scientific analysis of the exhibit and the opinion of the scientist will be
admitted into evidence unless the defendant files a notice with the Court prior to the Final
Pretrial Conference, indicating that the scientific analysis of the exhibit will be contested.
Such notice shall state whether the expert is desired as a witness.

WITNESS LIST

By the deadline established in the scheduling order, and to enable the Court to better
estimate the length of trial, each party shall submit directly to chambers a list of witnesses
by name and agency (if appropriate), whom the party reasonably anticipates it will call to
testify at trial, noting the approximate amount of time it anticipates will be needed for
examination of each such witness. This list should NOT be electronically filed or
otherwise submitted to the Clerk’s Office. All witnesses, including law enforcement
personnel, are to testify in plain clothes.

JURY INSTRUCTIONS

The parties must meet and confer prior to trial to discuss jury instructions. By the
deadline established in this Order, the parties must submit directly to chambers a single
set of proposed, stipulated jury instructions.

The Court has its own standard introductory and concluding instructions. Each party is
responsible for submitting all instructions related to the specific charges or defenses, and
special instructions relating to evidence. The Court will usually instruct the jury using the
Sixth Circuit’s pattern jury instructions when available.

All proposed instructions are to be submitted in typewritten form (double spaced) and on
computer disk compatible with Microsoft Word 2010 or WordPerfect version X5. Each
instruction shall contain references to authority (e.g., “Devitt and Blackmar, Section
11.08"), and shall be on a separate page. In addition, each party must submit separately to
chambers all additional proposed instructions (in the same form) to which any other party
objects. Nevertheless, the parties must make a concerted, good faith effort to narrow the
areas of dispute and to discuss each instruction with a view to reaching an agreement as
to an acceptable form. The Court will resolve disputes at a hearing on the record.

The jury is charged before the final argument.




                                              5
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.29 Filed 04/16/21 Page 6 of 7




JURY SELECTION

The Court uses a “struck jury” system for jury selection. In most cases, the government is
allowed six (6) peremptory challenges, and the defendant is allowed ten (10) peremptory
challenges. The Court will select twelve (12) regular and two (2) alternate jurors.
Alternate jurors are not told they are alternates; they are dismissed by random draw at the
conclusion of the proofs.

Voir dire will be conducted by the Court. Counsel should submit proposed voir dire
questions in writing by the deadline set forth in the scheduling order. Attorneys may
present follow up questions at a sidebar conference and, when appropriate, the Court will
ask the requested follow up questions, as provided by Fed. R. Crim. P. 24(a).

NOTE-TAKING & JUROR INVOLVEMENT

Jurors will be allowed to take notes. The Court specifically instructs the jury in advance
on this issue. Jurors who choose to take notes will be instructed that such notes are not
themselves evidence but are merely aids to the juror’s memory of the evidence presented
at trial. The Court will consider, on a case by case basis, whether jurors will be permitted
to question witnesses, generally through submission of questions to be asked by the
Court.

MULTI-DEFENDANT OR MEGA TRIALS

The Court does not have a general procedure for handling multi-defendant criminal
"mega trials." For multi-defendant criminal trials, the Court encourages attorneys to work
out procedures for peremptory challenges among themselves. In such trials, if counsel
cannot agree among themselves, the Court will allocate peremptory challenges depending
on the circumstances of the case.

CONTINUANCES

Continuances of trial dates or continuances during the trial will not be granted because of
the unavailability of witnesses. Please notify the Court if Court intervention is necessary
to secure witness attendance. Otherwise, witnesses will be expected to be available when
called.

BENCH TRIALS

Proposed findings of fact and conclusion of law must be submitted to chambers one week
before the commencement of trial.


                                             6
 Case 2:21-cr-20256-LVP-DRG ECF No. 5, PageID.30 Filed 04/16/21 Page 7 of 7




FINAL PRETRIAL CONFERENCE

At the Final Pretrial Conference, counsel must be prepared to discuss all matters that will
promote a fair and expeditious trial, including but not limited to: (1) a potential summary
of charges to be read to the jury; (2) anticipated evidentiary issues; (3) length of trial;
(4) stipulations that may obviate the need for foundation witnesses; (5) stipulations that
may obviate the need to prove facts that are uncontested; (6) stipulations that may obviate
the need for certain exhibits; (7) peremptory challenges; and (8) special arrangements for
the presentation of witnesses and other evidence (e.g., need for interpreters, A/V needs,
etc.). The defendant(s) must be present at the conference.


                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

Dated: April 16, 2021




                                            7
